       Case 3:20-mj-04452-LL Document 8 Filed 10/15/20 PageID.20 Page 1 of 3




 1 ROBERT S. BREWER, JR
   United States Attorney
 2 ERIC G. ROSCOE
   Assistant United States Attorney
 3 District of Columbia State Bar No. 1006245
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-9722
   Email: Eric.Roscoe@usdoj.gov
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8

 9                        UNITED STATES DISTRICT COURT

10                      SOUTHERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,               Case No.: 20-mj-04452-LL

12              Plaintiff,

13        v.                                 NOTICE OF APPEARANCE

14   BRIAN JEFFREY RAYMOND,

15              Defendant.

16

17       TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

18       I, the undersigned attorney, enter my appearance as lead counsel

19 for the United States in the above-captioned case.          I certify that I

20 am admitted to practice in this court or authorized to practice under

21 CivLR 83.3.c.3-4.

22       The following government attorneys (who are admitted to practice

23 in this court or authorized to practice under CivLR 83.3.c.3-4) are

24 also associated with this case, should be listed as lead counsel for

25 CM/ECF purposes, and should receive all Notices of Electronic Filings

26 relating to activity in this case:

27             Name

28             None.
      Case 3:20-mj-04452-LL Document 8 Filed 10/15/20 PageID.21 Page 2 of 3




 1      Effective this date, the following attorneys are no longer

 2 associated with this case and should not receive any further Notices

 3 of Electronic Filings relating to activity in this case (if the

 4 generic “U.S. Attorney CR” is still listed as active in this case in

 5 CM/ECF, please terminate this association):

 6            Name

 7            None.

 8      Please feel free to call me if you have any questions about this

 9 notice.

10      DATED: October 15, 2020.

11                                   Respectfully submitted,

12                                   ROBERT S. BREWER, JR
                                     United States Attorney
13
                                     s/Eric. G. Roscoe
14                                   ERIC G. ROSCOE
                                     Assistant U.S. Attorney
15                                   Attorneys for Plaintiff
                                     United States of America
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
       Case 3:20-mj-04452-LL Document 8 Filed 10/15/20 PageID.22 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                      SOUTHERN DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA,                Case No.: 20-mj-04452-LL

 4              Plaintiff,

 5        v.                                  CERTIFICATE OF SERVICE

 6   BRIAN JEFFREY RAYMOND,

 7

 8              Defendant.

 9

10       I, the undersigned declare under penalty of perjury, that I am

11 over the age eighteen years and I am not a party to the above-entitled

12 action; that I served the following document: Notice of Appearance,

13 in the following manner: by conventionally filing with the U.S.

14 District Court for the Southern District of California through the

15 clerk’s office.

16       Dated: October 15, 2020.
17
                                      ADAM L. BRAVERMAN
18                                    United States Attorney

19                                    s/Eric G. Roscoe
                                      ERIC G. ROSCOE
20                                    Assistant U.S. Attorney
                                      Attorneys for Plaintiff
21                                    United States of America

22

23

24

25

26

27

28

                                          3
